Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 8-10, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bervoets et al. (US 2015/0264258) in view of Boman et al. (US 2010/0182436).
Regarding claim 1, Bervoets teaches an athletic activity area (Figs. 1-7 teaches an activity area being recorded with cameras) comprising:
at least one camera device installed at the athletic activity area and configured to record video (Figs. 2 and 7-8 teaches a plurality of cameras being installed around the athletic area to record video);
a network device in communication with the camera device, the network device including a processor, non-transitory computer readable medium, database, and software (paragraph 96 teaches a cloud computing device on the network device such as a local network, server, etc. Servers run software stored on memory device- see paragraphs 102-106);
an artificial intelligence engine operable on the network device (paragraphs 95-99 teaches a cloud computing device on the network device such as a local network, server, etc.);
wherein the database includes a plurality of predetermined image data sets identifying a plurality of predetermined objects or gestures (paragraphs 75-76 and 90 teaches libraries that includes data to “detect and recognize faces, identify objects, classify human actions in videos, track camera movements … find similar images from an image database …”);
wherein the artificial intelligence engine is configured to receive video from the cameras and automatically identify objects or gestures present in the video and tag identified objects or gestures (paragraphs 75-76 teaches machine learning or computer vision systems that utilizes libraries to detect objects, actions, faces, etc.” and tag them (see elements 307 and 308 in Fig. 6) and paragraph 90 which time tags detected analysis results);
wherein the artificial intelligence engine is configured to process the video and generate a video file based on the identified objects (paragraphs 93-95 teaches a video summary 261 generated from the time-tagged segments).
However, while Bervoets teaches the systems ability to record video of the athletic activity area (in paragraphs 8-10), fails to explicitly teach wherein the camera is to “receive a signal indicating athletes are present at the athletic activity area” to implement recording.
In an analogous art, Boman teaches in paragraphs 32 and 52-53 and Figs. 1a-1c wherein when an athlete wearing an RFID (or similar identifying device) crossing a reader triggers the software to “send a signal to the video cameras to being recording and the corresponding video clips captured by the camera system”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Boman into the system of Bervoets because such an incorporation allows for the benefit of allowing user specific to be automatically recorded and made sharable (paragraphs 2-8).
Regarding claim 2, Bervoets teaches the claimed wherein a plurality of camera devices are disposed around the athletic activity area, the plurality of camera devices including the at least one camera device (see cameras in Figs. 2 and 7-8).
Regarding claim 5, Bervoets teaches the claimed further comprising at least one hub device installed at the athletic activity area, the at least one hub device in communication with the at least one camera device and the network device (See Fig. 7, which shows a divided system including a plurality of “hub” devices such as video analyzer 2 being connected to parameter analyzer 3. Additionally, paragraph 98 teaches that the cloud las 270 maybe distributed over multiple cloud services, i.e. multiple resources, devices, etc.).
Regarding claim 6, Bervoets teaches the claimed wherein the cameras are configured to automatically monitor and track athletes on the athletic activity area (paragraphs 8-10 teaches tracking players).
Regarding claim 8, Bervoets teaches a method of automatically monitoring and recording an athletic activity, the method comprising the steps of:
at a camera device installed on an athletic activity area (Figs. 1-7 teaches an activity area being recorded with cameras), automatically recording video in response to detecting athletes on the athletic activity area (paragraphs 8-10 teaches tracking players and paragraph 43 teaches that the camera system recognizes the start of a game to start recording the game till it ends);
wherein the camera is in communication with a network device (paragraph 96 teaches a cloud computing device on the network device such as a local network, server, etc.), the network device including a processor, non-transitory computer readable medium, database, and software (paragraph 96 teaches a cloud computing device on the network device such as a local network, server, etc. Servers run software stored on memory device- see paragraphs 102-106), wherein the network device further includes an artificial intelligence engine operable on the network device (paragraphs 95-99 teaches a cloud computing device on the network device such as a local network, server, etc.), wherein the database includes a plurality of predetermined image data sets identifying a plurality of predetermined objects or gestures (paragraphs 75-76 and 90 teaches libraries that includes data to “detect and recognize faces, identify objects, classify human actions in videos, track camera movements … find similar images from an image database …”);
at the artificial intelligence engine, receiving video from the cameras and automatically identifying objects or gestures present in the video and tagging identified objects or gestures (paragraphs 75-76 teaches machine learning or computer vision systems that utilizes libraries to detect objects, actions, faces, etc.” and tag them (see elements 307 and 308 in Fig. 6) and paragraph 90 which time tags detected analysis results);
at the artificial intelligence engine, processing the video and generating a processed video file based on the identified objects (paragraphs 93-95 teaches a video summary 261 generated from the time-tagged segments).
However, while Bervoets teaches the system’s ability to record video of the athletic activity area (in paragraphs 8-10), fails to explicitly teach wherein the camera automatically records video “based at least in part on a signal received by the camera device indicating athletes are present at the athletic activity area”.
In an analogous art, Boman teaches in paragraphs 32 and 52-53 and Figs. 1a-1c wherein when an athlete wearing an RFID (or similar identifying device) crossing a reader triggers the software to “send a signal to the video cameras to being recording and the corresponding video clips captured by the camera system”. Therefore, the camera device receives the signal to start recording automatically when the athlete is determined to be present in the athletic activity area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Boman into the system of Bervoets because such an incorporation allows for the benefit of allowing user specific to be automatically recorded and made sharable (paragraphs 2-8).
Regarding claim 9, Bervoets teaches the claimed further comprising transmitting the processed video file to a second network device for display thereon (Figs. 1-2 and 7-8 and paragraph 87 teaches transmitting the video data to a cloud network device for viewing/display/streaming purposes).
Regarding claim 10, Bervoets teaches a system for automatically monitoring activity (Figs. 1-7 teaches a system that records an activity area using a plurality cameras), the system providing:
at least one camera device installed at a competition area and configured to record video (Figs. 2 and 7-8 teaches a plurality of cameras being installed around the athletic area to record video);
a network device in communication with the camera device, the network device including a processor, non-transitory computer readable medium, database, and software (paragraph 96 teaches a cloud computing device on the network device such as a local network, server, etc. Servers run software stored on memory device- see paragraphs 102-106);
an artificial intelligence engine operable on the network device (paragraphs 95-99 teaches a cloud computing device on the network device such as a local network, server, etc.);
wherein the database includes a plurality of predetermined image data sets identifying a plurality of predetermined objects or gestures (paragraphs 75-76 and 90 teaches libraries that includes data to “detect and recognize faces, identify objects, classify human actions in videos, track camera movements … find similar images from an image database …”);
wherein the artificial intelligence engine is configured to receive video from the cameras and automatically identify objects or gestures present in the video and tag identified objects or gestures (paragraphs 75-76 teaches machine learning or computer vision systems that utilizes libraries to detect objects, actions, faces, etc.” and tag them (see elements 307 and 308 in Fig. 6) and paragraph 90 which time tags detected analysis results);
wherein the artificial intelligence engine is configured to process the video and generate a video file based on the identified objects (paragraphs 93-95 teaches a video summary 261 generated from the time-tagged segments).
However, while Bervoets teaches the system’s ability to record video of the athletic activity area (in paragraphs 8-10), fails to explicitly teach wherein the camera is to configured to “receive a signal indicating athletes are present at the athletic activity area” to implement recording.
In an analogous art, Boman teaches in paragraphs 32 and 52-53 and Figs. 1a-1c wherein when an athlete wearing an RFID (or similar identifying device) crossing a reader triggers the software to “send a signal to the video cameras to being recording and the corresponding video clips captured by the camera system”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Boman into the system of Bervoets because such an incorporation allows for the benefit of allowing user specific to be automatically recorded and made sharable (paragraphs 2-8).

Regarding claim 19, Bervoets teaches the claimed wherein the artificial intelligence automatically identifies a predetermined gesture in the video received from the camera and generates a video including the predetermined gesture (paragraphs 3-5, 43 and 62 teaches actions, e.g. game-specific rule sets including referee whistling, tossing a coin, etc. are interpretable as gestures).
Regarding claim 21, Boman in its combination with Bervoets teaches the claimed further including a remote identifier associated with at least one of the athletes and configured to communicate with the at least one camera device to indicate the at least one of the athletes are present at the athletic activity area (paragraphs 32 and 52-53 and Figs. 1a-1c wherein when an athlete wearing an RFID (or similar identifying device) crossing an reader triggers the software to “send a signal to the video cameras to being recording and the corresponding video clips captured by the camera system”).



Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bervoets et al. (US 2015/0264258) in view of Boman et al. (US 2010/0182436) and further in view of Williams et al. (US 2013/0303248).
Regarding claims 3-4, Bervoets in its proposed combination teaches the claimed wherein a first camera device of the plurality of camera devices, however, fails to teach that the cameras are located in particular positions including being disposed adjacent a start area and adjacent a finish area of the athletic activity area.
In an analogous art, Williams teaches in Fig. 1 and paragraph 114 of locating cameras at a start and finish area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Williams into the proposed combination of Bervoets and Boman because such an incorporation allows for the benefit of improving the output of the system by recording more angles of a sporting event as possible (Williams: paragraphs 5-8).

Claims 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bervoets et al. (US 2015/0264258) in view of Boman et al. (US 2010/0182436) and further in view of Bentley et al. (WO 2017/011817).
Regarding claim 11, while Bervoets in its proposed combination teaches the claimed as discussed in claim 10 above, however, fails to teach, but Bentley teaches wherein the competition area is a ski or snowboard slope, and the objects or gestures are ski or snowboard related (Figs. 41-42 teaches using the camera system for snowboarding race for detecting snowboarding events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Bentley in into the proposed combination of Bervoets and Boman such that the cameras of Bervoets is usable for recording snowboard events and their respective gestures/objects detected (para. 49 teaches using logged events), because such an incorporation allows for an improved system by providing a highlight video/images of the sporting event having taken place (Bentley: paragraph 293).
Regarding claim 12, Bervoets teaches the claimed further comprising at least one hub device in communication with the at least one camera device, wherein the at least one hub device is in communication with the network device (See Fig. 7, which shows a divided system including a plurality of “hub” devices such as video analyzer 2 being connected to parameter analyzer 3. Additionally, paragraph 98 teaches that the cloud las 270 maybe distributed over multiple cloud services, i.e. multiple resources, devices, etc.).
Regarding claim 17, Bervoets and Bentley teaches the claimed wherein the artificial intelligence automatically identifies athletes and athletic trials from the video received from the cameras (paragraphs 75-76 teaches machine learning or computer vision systems that utilizes libraries to detect objects, actions, faces, etc.” and tag them (see elements 307 and 308 in Fig. 6) and paragraph 90 which time tags detected analysis results. Similarly, Bentley in Figs. 41-42 and supporting disclosure also teaches generating a video of at least a run/trial of a snowboarder’s events).
Regarding claim 18, Bervoets and Bentley teaches the claimed wherein the artificial intelligence automatically edits the video based on an identified athlete and trials corresponding to the identified player and generates a video including each trial corresponding to the identified athlete (paragraphs 75-76 teaches machine learning or computer vision systems that utilizes libraries to detect objects, actions, faces, etc.” and tag them (see elements 307 and 308 in Fig. 6) and paragraph 90 which time tags detected analysis results. Similarly, Bentley in Figs. 41-42 and supporting disclosure also teaches generating a video of at least a run/trial of a snowboarder’s events. Both Bervoets and Bentley displays only portions of the entire video and therefore automatically edits out the non-highlight frames of the video). The prior motivation as discussed above is incorporated herein.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bervoets et al. (US 2015/0264258) in view of Boman et al. (US 2010/0182436) further in view of Bentley et al. (WO 2017/011817) and further in view of Williams et al. (US 2013/0303248).
Regarding claim 13, Bervoets in the proposed combination with Boman and Bentley teaches the claimed wherein a first camera device of the plurality of camera devices, however, fails to teach that the cameras are located in particular positions including being disposed adjacent a start area and adjacent a finish area of the athletic activity area.
In an analogous art, Williams teaches in Fig. 1 and paragraph 114 of locating cameras at a start and finish area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Williams into the proposed combination of Bervoets, Boman and Bentley because such an incorporation allows for the benefit of improving the output of the system by recording more angles of a sporting event as possible (Williams: paragraphs 5-8).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bervoets et al. (US 2015/0264258) in view of Boman et al. (US 2010/0182436) and further in view of Bentley et al. (WO 2017/011817) and further in view of Williams et al. (US 2013/0303248).and further in view of Ortiz et al. (US 2017/0318325).
Regarding claim 14, William in its proposed combination with Bervoets, Boman and Bentley partially teaches the claimed wherein the at least one hub device includes a start area hub device disposed adjacent the start area, a finish area hub device disposed adjacent the finish area (Williams teaches in Fig. 1 and paragraph 114 of locating cameras at a start and finish area, however, does not teach a hub for the start area, the finish area and a competition area hub device), and a competition area hub device, wherein the start area hub device and the finish area hub device are in communication with the competition area hub device, and the competition area hub device is in communication with the network device.
In an analogous art, Ortiz teaches in paragraphs 90, 102, 133-134 and Fig. 9 of using a set of network resources to services areas close to a particular location. The network resources such as server nodes 515, communication nodes 510 serve a particular location in a large venue and all connect to the enterprise equipment 530 that serves the entire venue.
Therefore, using Ortiz’s teaching, it can be appreciated that at venue that has a lot of cameras can use a lot of hub devices at particular location, like the start and finish areas of Williams, to help it all connect to a hub that services the entire venue.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Ortiz into the proposed combination of Bervoets, Boman, Bentley and Williams because such an incorporation allows for the benefit of being able to connect a lot of fans and spectators at a venue (Ortiz: paragraphs 4-6).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bervoets et al. (US 2015/0264258) in view of Boman et al. (US 2010/0182436) further in view of Bentley et al. (WO 2017/011817) and further in view of Williams et al. (US 2013/0303248).and further in view of Ortiz et al. (US 2017/0318325) and further in view of Griswold (US 2020/0395048).
Regarding claim 15, while Bervoets teaches a plurality of cameras, the proposed combination fails to teach, however, Griswold teaches wherein the first set of cameras includes a camera behind the start area and two cameras on opposite sides of the start area, and the second set of cameras includes a camera behind the finish area and two cameras on opposite sides of the finish area (Fig. 1B, wherein start and finish areas have at least two cameras each located on each side of the finish area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Griswold into the proposed combination of Bervoets, Boman, Bentley, Williams and Ortiz such that the start and end locations uses multiple cameras at the start and finish areas, because such an incorporation allows for an improved system by providing an increase number of viewpoints of a sporting event (Griswold: paragraphs 3-7).


Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bervoets et al. (US 2015/0264258) in view of Boman et al. (US 2010/0182436) further in view of Bentley et al. (WO 2017/011817) and further in view of Kirk et al. (US 2016/0314818).
Regarding claim 16, Bervoets in its proposed combination with Boman and Bentley teaches that the video summary is generated by the cloud network device, however, fails to explicitly teach, but Kirk teaches the claimed further comprising an athlete app configured for installation on a mobile device, wherein the athlete app is configured to receive videos from the network device (paragraph 174 teaches an app for a user to log into a cloud networking device to access a video summary).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Kirk into the proposed combination of Bervoets, Boman and Bentley because such an incorporation allows for the benefit of improving user experience by making the video data available in a fast and simple manner (Kirk: paragraphs 15-17).
Regarding claim 20, Bervoets teaches that the video summary is generated by the cloud network device, however, fails to explicitly teach, but Kirk teaches the claimed further comprising an athletic area management app in communication with the athlete app (paragraph 174 wherein the mobile app is hosted on the cloud, which meets the management app since it provides the user’s mobile app the information needed to make it connect and download the necessary data). The prior motivation as discussed above is incorporated herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481